948 F.2d 1337
292 U.S.App.D.C. 229
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES DEPARTMENT OF JUSTICE, IMMIGRATION ANDNATURALIZATION SERVICE, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, RespondentAmerican Federation of Government Employees National BorderPatrol Council, Intervenor,
No. 90-1613.
United States Court of Appeals, District of Columbia Circuit.
Nov. 6, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss petition for review, the opposition thereto, and the replies, it is


2
ORDERED that the motion to dismiss be granted.   INS has failed to establish that it is a "person aggrieved" by the Federal Labor Relations Authority ("FLRA") order within the meaning of Section 7123 of the Federal Service Labor-Management Relations Act, 5 U.S.C. § 7101  et seq. Cf. Oil, Chemical & Atomic Workers, et al. v. NLRB, 694 F.2d 1289, 1294 (D.C.Cir.1982).   INS has not been required to engage in any affirmative act, nor has the FLRA's order caused any direct injury to INS.   Furthermore, INS is not precluded from judicial review of an unfavorable FLRA decision in a future unfair labor practice proceeding.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely request for rehearing.   See D.C.Cir.Rule 15.